department of the treasury internal_revenue_service washington d c may st gpits tax_exempt_and_government_entities_division utcs 408a legend taxpayer a taxpayer b individual c ira p jra x roth_ira y ira v roth_ira w company m page month amount amount dear mr and mrs this is in response to the letter submitted by your authorized representative on your behalf as supplemented by correspondence dated two pieces of correspondence in which you request relief under sec_301 of the procedure and administration regulations the following facts and representations support your ruling_request taxpayer a is married to taxpayer b taxpayers a and b file joint federal_income_tax returns taxpayer a maintained ira p a traditional individual_retirement_arrangement described in code sec_408 with company m during month taxpayer a converted ira p to a roth_ira roth_ira y also with company m the amount converted was amount of which amount was taxable for years through taxpayer a made yearly contributions to his roth_ira y additionally for years through taxpayer b made yearly contributions to her roth_ira roth_ira w also maintained with company m during taxpayers a and b’s adjusted_gross_income exceeded the limits found in code sec_408a during taxpayers a and b’s adjusted_gross_income did not exceed the limits found at code sec_408a during both and taxpayers a and b’s adjusted_gross_income exceeded the limits found at code sec_408agi taxpayers a and b timely filed their calendar_year joint federal_income_tax return with respect to the conversion of ira p to roth_ira y and with respect to their and yearly contributions to their roth iras taxpayers a and b relied upon the advice of their stock broker individual c an employee of company m your authorized representative has asserted on your behalf that individual c did not advise page either taxpayer a or taxpayer b of the adjusted_gross_income limit s on ira conversions and yearly roth_ira contributions found in code sec_408a furthermore your authorized representative has asserted on your behalf that prior to the submission of this ruling_request the internal_revenue_service had not notified taxpayer a that he made an improper ira conversion or that either his or hi sec_2001 roth_ira contributions were improper furthermore the service has not notified taxpayer b that either her or her roth_ira contributions were improper during calendar_year taxpayer a recharacterized his roth_ira y by transferring his entire roth_ira y balance to traditional_ira x furthermore during calendar_year taxpayer b recharacterized her roth_ira w by transferring her entire roth_ira w balance to traditional_ira v the amounts transferred from roth iras y and w recharacterized amounts included amounts representing taxpayers a and b’s calendar_year contributions to said roth iras and earnings or less losses thereon as noted above taxpayers a and b were eligible to contribute to their roth iras with respect to calendar_year it has been represented that in conjunction with any grant of relief under this letter_ruling taxpayers a and b will file an amended joint calendar_year federal_income_tax return based on the above you through your authorized representative request the following letter rulings that pursuant to sec_301_9100-3 of the regulations taxpayers a and b were eligible to recharacterize their roth iras ira y and w less amounts representing their calendar_year contributions to their roth iras and earnings or less losses thereon as traditional iras and the contributions made by taxpayers a and b to their roth iras and earnings attributable thereto which were transferred to traditional iras during calendar_year constitute after-tax contributions to their traditional iras with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the internal_revenue_code and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the - page ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax returns for the year of contributions sec_1_408a-5 question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that either has been contributed to a roth_ira or that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with - adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year - sec_1_408a-4 q a-2 provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year furthermore q a-2 b provides that in the case of a husband and wife who file a joint federal_income_tax return the modified agi is the modified agi derived from the joint_return using the couple’s combined income code sec_408a provides in relevant part provides that a married individual filing a joint federal_income_tax return may not contribute to a roth_ira for a taxable_year if his her adjusted_gross_income for said year exceeds dollar_figure sec_1_408a-5 of the income_tax regulations q a-2 a provides guidance with respect to the calculation of income attributable to recharacterized amounts see also sec_1_408-4 of the regulations sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published revenue bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code in the internal vase sec_301_9100-2 lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the temporary regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for section relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the temporary regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section announcement 1994_24_irb_50 date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira announcement 1999_44_irb_555 date provided that a taxpayer who timely filed-his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira taxpayers a and b timely filed their federal_income_tax return as a result they were eligible for relief under either announcement or announcement however as noted above they missed the due dates set forth in the page announcements therefore it is necessary to determine if they are eligible for relief under the provisions of sec_301_9100-3 of the regulations in this case taxpayer a was ineligible to convert his traditional_ira p to roth_ira y since his and taxpayer b’s adjusted_gross_income for calendar_year exceeded dollar_figure however at the time of the conversions taxpayers a and b believed that taxpayer a’s traditional_ira p had been properly converted to a roth_ira because they had been so advised by individual c additionally taxpayer a’s ineligibility to convert his ira p to roth_ira y and his failure to timely recharacterize his roth_ira were not discovered d request for letter_ruling by the service prior to taxpayers a and b’s filing this with respect to calendar years and taxpayers a and b were not eligible to make annual contributions to roth iras y and w respectively because their adjusted_gross_income for each year exceeded the limitations found at code sec_408agi however taxpayers a and b made said contributions because their financial advisor individual c did not advise them of the code limitations on permissible adjusted_gross_income ' finally as noted above taxpayers a and b were eligible to contribute to their roth iras with respect to calendar_year with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth_ira as a traditional_ira specifically the service has concluded that you have met the requirements of clauses i and v of sec_301_9100-3 of the regulations however the service concludes as such only with respect to taxpayer a’s conversion of traditional_ira p to roth_ira y and with respect to taxpayers a and b’s calendar_year and contributions to roth iras y and w as noted above taxpayer a’s and taxpayer’s b’s calendar_year contributions to their roth iras were valid as their adjusted_gross_income for said year did not exceed the limitations found in code sec_408a thus sec_301 relief is not granted with respect to the calendar_year recharacterizations of roth iras y and w to traditional iras x and v respectively to the extent said recharacterizations represent taxpayers a and b’s calendar_year contributions to their roth iras and earnings or less losses thereon therefore with respect to your first ruling_request the service concludes as follows page that pursuant to sec_301_9100-3 of the regulations taxpayers a and b’s calendar_year recharacterizations of their roth iras y and w are valid to the extent said recharacterizations encompassed taxpayer a’s calendar_year conversion of his traditional_ira p and to the extent the recharacterization encompassed taxpayer a’s and taxpayer b’s calendar_year and contributions to roth_ira y and roth_ira w respectively as noted above said relief does not encompass taxpayers a and b’s calendar_year contributions to their roth iras with respect to your second ruling_request code sec_219 limits an individual’s ira contribution for a taxable_year to the lesser_of a dollar_figure or b the amount equal to the compensation includible in the individual’s gross_income for such taxable_year code sec_408 o0 in relevant part imposes these limits on non-deductible ira contributions for a taxable_year code sec_408 provides that amounts paid or distributed from an ira shall be included in gross_income by the payee or distributee in the manner provided under sec_72 as noted above the amounts transferred from taxpayers a and b’s roth iras y and w to their traditional iras iras x and v that represented taxpayer a’s and taxpayer b’s calendar_year contributions to their roth iras y and w are not eligible for sec_301 treatment thus they constitute regular annual after-tax contributions to their traditional iras x and v respectively for calendar_year as such they are subject_to the limits found in code sec_408 therefore with respect to your second ruling_request we conclude as follows the contributions made by taxpayers a and b to their roth iras and earnings attributable thereto which were transferred to traditional iras during calendar_year constitute after-tax contributions to their traditional iras with further respect to the service’s conclusion to your second ruling_request which deals solely with the contributions to the roth iras pursuant to code sec_408 to the extent if any the amounts transferred from their roth iras to traditional iras by taxpayers a and b represent excess_contributions to the traditional iras they must be withdrawn by the due_date of their calendar_year federal_income_tax return including extensions in order to avoid being subject_to taxation under code sec_408 in order to comply with code sec_408 the withdrawal must be accompanied by income attributable to said contributions ms no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayers that requested it section j of the code provides that it may not be used or cited as precedent please note that in conjunction with recharacterizing taxpayers and b’s roth iras y and w taxpayers a and b must file an amended calendar_year federal_income_tax return consistent therewith if they have not already done so furthermore they must file any additional tax returns necessary to comply with this letter_ruling if any pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter_ruling was prepared by _ of this branch he can be reached at sincerely yours pranenl fren frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose
